Citation Nr: 0524287	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-16 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for depression, claimed 
to be due to hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse and Daughter


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge sitting in North Little Rock, 
Louisiana, in May 2005.  A transcript of this hearing is of 
record.

The veteran filed a claim for service connection for post-
traumatic stress disorder in May 2005.  In June 2005, the RO 
requested the veteran to provide additional information 
concerning this claim, including completion of a 
questionnaire regarding stressful incidents in service.  
Additionally, the RO requested service personnel records 
concerning the veteran from the service department.  This 
issue has not yet been adjudicated by the RO and is not 
before the Board.


REMAND

The current claim was filed by the veteran in August 2000.  
The veteran reported that he had received treatment at a VA 
medical facility in Martinez, California, beginning in 
November 1973 for hearing loss, stomach problems, and 
depression.  The veteran also noted that this VA facility was 
closed in 1989 due to an earthquake and that records of his 
treatment at this facility were possibly lost.

Information in the current claims folder indicates that a VA 
claims folder had been in existence prior to receipt of the 
veteran's claim in August 2000, but that the original claims 
folder was lost or destroyed.  The current claims folder is a 
rebuilt folder.

The record reflects that the veteran's service medical 
records were apparently destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.  Efforts to obtain 
the veteran's service medical records were unsuccessful.

Likewise, the RO's efforts to obtain medical records for 
treatment the veteran received from the VA medical facility 
at Martinez, California, were unsuccessful.  The RO informed 
the veteran in August 2004 that replies from this facility 
were received in August 2001 and December 2001 to the effect 
that this facility had no records for him.  However, the RO 
again requested medical records for the veteran from this 
facility in May 2004.  No reply has yet been received to this 
request.

Private medical records reflect that when the veteran was 
seen in May 1979, it was noted that he had had a hearing aid 
in his right ear for 7 years which he had obtained from the 
VA in Martinez, California.

At the veteran's May 2005 hearing, he testified that he was 
exposed to loud noise during service as a result of driving 
trucks and firing M1 rifles.  The veteran's spouse and 
daughter testified that the veteran had extreme difficulty 
hearing.  It was reported that he had been hospitalized at 
the John Muir VA hospital in Martinez, California, for 29 
days for stomach problems and that he underwent extensive 
hearing testing at that time, after which he received his 
first pair of hearing aids.  With respect to his stomach 
disorder, the veteran stated that he will have to take 
medication for the rest of his life to control bleeding, and 
had to eat "bland and gentle" foods.  

The RO requested records from VA Medical Center in Martinez, 
California, in May 2004 for the period from January 1, 1974, 
to the present.  As noted above, the veteran may have 
received treatment at this facility as early as 1972.  The RO 
has also requested medical records for the veteran from the 
Little Rock VA Medical Center for 2002 to the present.  It is 
possible that earlier records, such as records from the 
Martinez VA medical facility, have been associated with the 
veteran's current health care records.  It is not clear that 
medical records concerning the veteran's treatment at the VA 
medical facility at Martinez, California, do not exist and 
that further efforts to obtain those records would be futile.  
See 38 C.F.R. § 3.159(c)(2).  Accordingly, the Board find 
that additional attempts should be made to obtain records of 
treatment which the veteran received during 1972 and 
thereafter at the VA medical facility at Martinez, 
California.

The appeal is thus REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

1.  Additional attempts should be made 
to obtain records of treatment which 
the veteran received as both an 
inpatient and outpatient during 1972 
and thereafter at the VA medical 
facility at Martinez, California.  
Requests should be made for these 
records from not only the Martinez VA 
medical facility, but also from all VA 
medical facilities which have treated 
the veteran since 1972, including the 
Little Rock VA medical facility.

2.  Thereafter, the veteran's claim 
should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
and an adequate time to respond.  
Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


